Citation Nr: 0738668	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  95-12 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 




WITNESSES AT HEARING ON APPEAL

The veteran, his former spouse, and his step-uncle

INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1964 to May 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which determined that new and material 
evidence had not been received to reopen a previously denied 
claim of entitlement to service connection for schizophrenia.

Procedural history

In a June 1981 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for schizophrenia.  
The RO confirmed its decision in a July 1981 rating decision. 
The veteran was duly notified of the RO's decision, as well 
as his appellate rights.  He did not appeal within the 
applicable time period.  Thus, the decision is final.  See 38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1980).

In September 1994, the veteran sought to reopen his claim of 
service connection for schizophrenia.  In a December 1994 
rating decision, the RO denied the claim, finding that new 
and material evidence had not been received.  The veteran 
indicated disagreement with the RO's decision and, after 
being issued a statement of the case in April 1995, perfected 
his appeal by means of his submission of a substantive appeal 
(VA Form 9) in May 1995.

In an August 1998 decision, the Board determined that new and 
material evidence had not been received to reopen the claim 
of service connection for schizophrenia. The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (the Court).  While the matter was 
pending before the Court, in October 1998, a representative 
of VA's Office of General Counsel filed an unopposed motion 
for remand, in light of the then-recent decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed Cir. 1998).  In a November 
1998 order, the Court vacated the Board's August 1998 
decision and remanded the matter for readjudication in light 
of Hodge.

Pursuant to the Court's remand, in a February 1999 letter, 
the Board provided the veteran and his attorney the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In response to the Board's letter, 
the veteran's attorney submitted an additional statement in 
March 1999.  No additional evidence was submitted.

In a September 1999 decision, the Board again determined that 
new and material evidence had not been received to reopen the 
claim of service connection for schizophrenia.  The veteran 
again appealed the Board's decision to the Court.  While the 
matter was pending before the Court, in December 2000, a 
representative of VA's Office of General Counsel filed an 
unopposed motion for remand, in light of the then-recent 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In a December 2000 order, the Court vacated the 
Board's September 1999 decision and remanded the matter for 
readjudication in light of the VCAA.

Pursuant to the Court's remand, in a February 2001 letter, 
the Board again provided the veteran and his attorney the 
opportunity to submit additional evidence and argument.  In 
response to the Board's letter, the veteran's attorney 
submitted an additional statement in May 2001.  No additional 
evidence was submitted.

In an August 2001 decision, the Board for the third time 
determined that new and material evidence had not been 
received to reopen the claim of service connection for 
schizophrenia.  The veteran again appealed the Board's 
decision to the Court.

While the matter was pending before the Court, in September 
2002, the veteran's attorney and a representative of VA's 
Office of General Counsel filed a joint motion for remand.  
In the joint motion, the parties indicated that a remand was 
necessary "to allow for the Board to comply with the duty to 
assist the veteran in the development of the evidence 
necessary to substantiate his claim."  See September 2002 
Joint Motion at page 1.  In a September 2002 order, the Court 
vacated the Board's August 2001 decision and remanded the 
matter for readjudication in light of the September 2002 
Joint Motion. 

Pursuant to the Court's remand, in a November 2002 letter, 
the Board again provided the veteran and his attorney the 
opportunity to submit additional evidence and argument.  In 
response to the Board's letter, the veteran's attorney 
submitted an additional statement in January 2003.  No 
additional evidence was submitted.

In August 2003, the Board remanded the matter to the RO for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the 
RO contacted the National Personnel Records Center (NPRC) and 
was unambiguously advised in April 2004 that a search had 
revealed no additional records.  The RO also provided a 
letter to the veteran in January 2004 which was specifically 
intended to address the requirements of the VCAA.

In a January 2006 letter, the Board again provided the 
veteran and his attorney the opportunity to submit additional 
evidence and argument.  In response to the Board's letter, 
the veteran's attorney submitted an additional statement in 
February 2006.  No additional evidence was submitted.

In a March 2006 decision, the Board for the fourth time 
determined that new and material evidence had not been 
received to reopen the claim of service connection for 
schizophrenia.  The veteran again appealed the Board's 
decision to the Court.

While the matter was pending before the Court, in September 
2007, the veteran's attorney and a representative of VA's 
Office of General Counsel filed a joint motion for remand.  
In the joint motion, the parties indicated that a remand was 
necessary in order to fulfill the VA's "duty to notify [the] 
Appellant pursuant to 38 U.S.C. § 5103(a) and Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  See the September 2007 
Joint Motion at page 2.  Particularly, the parties indicated 
that the January 20, 2004 VCAA notice letter sent to the 
veteran did not explain: (a) the requirements for service 
connection; (b) the definition of new and material evidence, 
(c) the reasons for the veteran's previous denial, and: (d) 
what evidence the veteran needed to substantiate the missing 
elements.  Id. at 3-4.  In a September 2007 order, the Court 
vacated the Board's March 2006 decision and remanded the 
matter for readjudication in light of the September 2007 
Joint Motion.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

As indicated above, the September 2007 Joint Motion found 
that VA did not satisfy the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) in connection 
with the instant appeal.  The Joint Motion specifically noted 
that the January 2004 letter did not inform the veteran of 
what evidence is required to establish a claim of entitlement 
to service connection and failed to comply with the notice 
requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006). 
[The Board observes that the Kent decision was issued two 
years after the VCAA letter in question and three weeks after 
its March 8, 2006 decision in this case.]

In Kent, the Court determined that to comply with the notice 
requirements of the VCAA, "VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the 
claimant." See Kent, supra, at 9-10.  The Court also noted 
that "the VCAA requires [VA] to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial."  Id. at 10.

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may no longer be 
cured by the Board. The Board must remand the case to the 
agency of original jurisdiction because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so. See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir.)
Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the veteran with a 
notice letter which complies with the 
notification requirements of the VCAA, as 
amplified by Kent.

2.  After completing any additional 
development which is deemed necessary, and 
if warranted by the evidentiary posture of 
the case, VBA should readjudicate the 
issue on appeal. If the benefit sought on 
appeal is denied, the veteran and his 
attorney should be provided with a 
supplemental statement of the case and be 
afforded reasonable opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

